DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/19/2022. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Regarding claims 1 and 17, there is a lack of clarity as to where the “second coating” is located. Claim 1 needs further amendment to make clear that the “side” is a lateral side in a width direction (not thickness direction), that is, the second coating is disposed  either around or to the side of the first coating to be coplanar with the first coating (or equivalent language).  
Response to Arguments
4.	Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. Regarding the 35 USC 112(b) Rejection, Applicant argues that, “From claim 1, it is clear that the second coating layer, along with the first coating layer, is formed on “a surface of the porous substrate,” the first coating layer being disposed on at least one side of the second coating layer. See, for example, FIGS. 6-8, which show a second coating layer, 2, being formed on a porous substrate, 3, and FIGS. 1-3, which show the first coating layer, 1, being disposed on at least one side of the second coating layer, 2. As such, to a person of ordinary skill in the art, claims 1 and 17 are clear on the location of the second coating layer, 2, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.”
However, claim 1 needs further amendment to make clear that the “side” is a lateral side in a width direction (not thickness direction), that is, the second coating is disposed  either around or to the side of the first coating, to be coplanar with the first coating.


Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose nor suggest an electrochemical device comprising a separator comprising a porous substrate, a first coating layer and a second coating layer, the first coating layer includes a first binder, and the second coating layer includes a second binder,
wherein an adhesive force between the first coating layer and the positive electrode or between the first coating layer and the negative electrode is greater than an adhesive force 

between the second coating layer and the positive electrode or between the second coating layer and the negative electrode, and wherein a granularity of the first binder is less than a granularity of the second binder.
6.	Claims 1-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725